Citation Nr: 1420388	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  99-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) with chronic infections, chills, a sore throat, flu-like symptoms, and dizziness claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for left eye blepharitis with melanosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to March 1993.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that new and material evidence had not been submitted to reopen claims of service connection for CFS with chronic infections, chills, a sore throat, flu-like symptoms, and dizziness claimed as due to an undiagnosed illness, and service connection for left eye blepharitis with melanosis.  In a Board decision dated March 2008, the Board reopened the claims and remanded them to the RO for further evidentiary development.  In July 2009, the Board again remanded the claims, for VA examinations to be conducted.  That development was completed, and the case has since been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to both claims, updated VA treatment records, from September 2013 to present, should be obtained and associated with the claims file.

CFS

Regarding the claim for service connection for CFS, the Veteran has alleged fatigue since 1991, during his Southwest Asia service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a) (1); 38 C.F.R. § 317(a) (1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a) (2) (B); 38 C.F.R. § 3.317(a) (2) (B) (1).  Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

Pursuant to the Board's July 2009 remand, the Veteran was afforded a VA chronic fatigue syndrome examination in April 2012.  The examiner found that there was no evidence of record to substantiate a diagnosis of chronic fatigue syndrome.  The rationale provided was that the Veteran was muscular and had good muscle tone and strength, and ambulates with difficulty and assistance.  The examiner also stated that the Veteran had no significant complaints of pain.   

However, in finding that no disability existed, the examiner failed to consider a May 1995 VAMC Saginaw treatment record which diagnosed the Veteran with chronic fatigue, a November 1996 VAMC Saginaw treatment record which diagnosed the Veteran with "(?) chronic fatigue syndrome," and a January 1997 private medical report which stated that the Veteran was in good health prior to service and developed all his symptoms while he was in Kuwait, which were chronic fatigue, coughing, diarrhea, and dizziness.  The examiner also did not consider a March 1997 private psychological examination provided an Axis III diagnosis of chronic fatigue, as well as an August 1997 VA examination which stated that the Veteran had a history of "chronic fatigue syndrome-like symptoms."  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner also failed to consider the Veteran's lay statements, in which he has repeated stated that he developed chronic fatigue syndrome while in service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds the April 2012 VA examination to be inadequate, and remand is required for a new examination.  

Left Eye Blepharitis with Melanosis

Regarding the claim for service connection for left eye blepharitis with melanosis, pursuant to the Board's July 2009 remand, the Veteran was afforded a VA eye conditions examination in April 2012.  The examiner found that the Veteran did not have now or has ever been diagnosed with an eye condition.  The examiner stated that the Veteran's vision was correctable to 20/20 in both eyes and ocular health currently and during service was unremarkable.  No other explanation was given.

In providing his opinion, the VA examiner failed to consider records including an August 1997 report from Saginaw General Hospital, which diagnosed the Veteran with "acute exacerbation of chronic bilateral eye pain, allegedly because of ocular melanoma"; an August 1997 VA examination report, which stated that the Veteran had a history of chronic blepharitis; and an April 2001 VA examination report, which diagnosed the Veteran with blepharitis in both eyes.  The examiner also failed to consider the Veteran's lay statements regarding his blepharitis, and instead relies only on service treatment records and his current condition in deciding that the Veteran did not have or has ever had an eye disability.  As previously stated, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For these reasons, the Board finds that the April 2012 VA eye examination is inadequate, and the Veteran must be afforded a new examination.   Barr v. Nicholson, 21 Vet. App. 303 (2007).          

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Saginaw, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since September 2013.

2.  Schedule the Veteran for a VA CFS and Gulf War guidelines examinations to determine the nature and etiology of his claimed CFS.  The claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination, and the examiner should indicate review of these items in the examination report.  The examiner is asked to address the following: 

(a) The examiner must state whether a diagnosis of CFS is warranted currently or at any time in the past.  The examiner should state whether any of the Veteran's current or past symptoms are attributable to a known clinical diagnosis, or whether these problems are manifestations of an undiagnosed illness present.

In formulating an opinion, the examiner must consider and address all pertinent evidence of record, including the May 1995 VAMC Saginaw treatment record which diagnosed the Veteran with chronic fatigue , the November 1996 VAMC Saginaw treatment record which diagnosed the Veteran with "(?) chronic fatigue syndrome," a January 1997 private medical report which diagnosed chronic fatigue, a March 1997 private psychological examination that provided an Axis III diagnosis of chronic fatigue, and an August 1997 VA examination which stated that the Veteran had a history of "chronic fatigue syndrome-like symptoms."  

(b) For all identified conditions, the examiner should opine as to whether such is at least as likely as not (50 percent likelihood or higher) related to his active military service, to include his duty performed in Southwest Asia; or was caused or aggravated (worsened beyond the natural progression) by any of the Veteran's service-connected conditions.

Any opinion expressed by the examiner should be accompanied by a complete rationale.  The examiner must consider the Veteran's lay statements regarding the progression of the disorder.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye blepharitis with melanosis.  The claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

(a)  The examiner should identify any current left eye disability, to include blepharitis with melanosis.  The examiner must consider and address the all the pertinent evidence of record, including the August 1997 report from Saginaw General Hospital, which diagnosed the Veteran with "acute exacerbation of chronic bilateral eye pain, allegedly because of ocular melanoma," an August 1997 VA examination that stated that the Veteran had a history of chronic blepharitis, and the diagnosis of blepharitis in both eyes during the April 2001 VA examination.  

(b)  If a left eye disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent likelihood or greater) that any left eye disability is related to the Veteran's active duty service, to include his duty performed in Southwest Asia; or was caused or aggravated (worsened beyond the natural progression) by any of the Veteran's service-connected conditions.

Any opinion expressed by the examiner should be accompanied by a complete rationale.  The examiner must consider the Veteran's lay statements regarding the progression of the disorder.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



